Title: To George Washington from Timothy Pickering, 25 July 1797
From: Pickering, Timothy
To: Washington, George



Sir,
Philadelphia, July 25 1797.

I have been honoured with your letter of the 21st covering several letters to be forwarded to Great Britain, which I shall do with great pleasure, and beg you to believe that I shall at all times cheerfully execute Similar commands.
The plan for establishing the board of agriculture in England, I will lay before the Committee of Congress on that subject, as you request.
Mr Monroe has made a formal demand of the facts and reasons of his recall. I have denied the right, on constitutional grounds, & the nature of such employments. At the same time that I have denied an official communication of facts and reasons and names of informers, and disclaimed all attempts to disclose the motives of your determination to recall him, Mr McHenry, Mr Lee and myself (Mr Wolcott is in N. England) have concluded, as individual citizens, to state to him the reasons which on your requisition for our opinions, induced us to advise you to recall him.
The letters from me to the above effect (one official the other as an individual) I have sent him to-day. He is determined, I see, to enter on a news-paper vindication. If your time will permit, and your inclination disposes you to read the correspondence, I will transmit you copies of it.
The arbitrary and unjust measures of the Directory I hope will be controuled by the weight of moderate men thrown into the Legislature by the new elections; and we are pretty well assured that the national sentiment is taking a current correspondent with our wishes for peace and the enjoyment of our rights. I am very truly, Sir, your respectful & obt servt

Timothy Pickering

